Citation Nr: 9914083	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-03 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1980 to 
August 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  In June 1997 and August 
1998, the Board remanded the veteran's claim for further 
evidentiary development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO.

2. Hypertension was not present in service or manifested 
within one year thereafter, and any current hypertension 
is not shown to be related to service or any incident of 
service.


CONCLUSION OF LAW

Hypertension was not incurred in service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for hypertension.  
The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
that is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed.  To that end, it 
remanded the veteran's claim in June 1997 and August 1998 for 
VA examination and those examination reports are associated 
with the claims file.  As such, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Factual Background

At the time of his May 1980 enlistment examination, the 
veteran denied a history of high or low blood pressure, said 
he did not know if he had ever had heart trouble and the 
examining physician noted that the veteran reported having a 
heart murmur intermittently heard to age twelve and none 
since.  Upon examination, no heart abnormality was described, 
the veteran's systolic pressure was 132, his diastolic 
pressure was 84 and he was found qualified for active 
service.

Service medical records indicate that in July 1986, the 
veteran complained of chest pain during running.  His blood 
pressure was 134/78 and an electrocardiogram (EKG) taken in 
August 1986 was normal.  

In April 1987, clinical records show that the veteran had 
normal blood pressure readings and he was assessed with an 
innocent heart murmur.  An EKG taken at the time showed an 
innocent heart murmur.  In March 1988, the veteran was 
evaluated and again assessed with an innocent murmur.

A February 1989 consultation record reflects that the veteran 
was evaluated for complaints of chest pain.  He gave a 
history of having a heart murmur since age 17, but cardiology 
examination findings, including EKG, echocardiogram and a 
treadmill stress test, were negative for cardiac pathology.  
In November 1989, the veteran's blood pressure was 130/90 and 
he received a flu shot.  In September 1990, his blood 
pressure was 132/78 and in November 1990 it was 106/74.  

In February 1991, an emergency room clinical record shows 
that the veteran's blood pressure was 130/90.  When seen 
approximately one week later, in March 1991, his blood 
pressure was 120/86.  Thereafter, through July 1991, the 
veteran's blood pressure readings were within normal limits.  
He was discharged in August 1991, but a separation 
examination report is not of record.

Post service, the veteran underwent examination at a VA 
medical center in January 1992 and gave a history of heart 
murmur that first appeared in 1982.  He denied a history of 
rheumatic or scarlet fever and, other than left-sided chest 
pains, had no significant cardiac problems.  Upon 
examination, his blood pressure was 120/82, sitting.  
Findings of an EKG taken at the time showed a normal sinus 
rhythm and minimal voltage criteria for LVH (left ventricular 
hypertrophy) thought to be a normal variant.  The report was 
described as borderline EKG.  The clinical impression 
included history of functional heart murmur, EKG, minimal 
voltage criteria for LVH.

An October 1992 VA outpatient emergency room record shows 
that the veteran's blood pressure was 140/94, although when 
seen in the outpatient clinic a week later, his blood 
pressure was 124/92. The pertinent assessment was borderline 
hypertension.  A November 1992 EKG report shows a normal 
sinus rhythm with moderate voltage criteria for LVH, that may 
have been a normal variant and was a borderline EKG.  A 
November 1992 clinical record indicates the veteran's blood 
pressure was 130/90 and his EKG, chest x-ray and routine lab 
tests were all within normal limits.  The veteran was advised 
to stop smoking.  A December 1992 EKG report shows a normal 
sinus rhythm with minimal voltage criteria for LVH and was 
described as a borderline EKG. 

At his February 1996 personal hearing at the RO, the veteran 
testified that he experienced headaches and nosebleeds in 
service, from about 1984, that he believed were the initial 
manifestations of hypertension.  However, he said 
hypertension was not diagnosed in service.  The veteran first 
became aware of having high blood pressure in October 1992 
and began taking medication for it in 1995.  He said some of 
his medical records, including EKG records, were lost in a 
flood but would have possibly shown suspected left 
ventricular hypertrophy, since he had complained of headaches 
and chest pains. 

In a July 1997 statement, Arlen R. Delp, D.O., said he had 
treated the veteran since December 1996 and the veteran had 
mild hypertension for which medication was prescribed.  

Pursuant to the Board's June 1997 remand, the veteran 
underwent VA examination for hypertension in September 1997 
and gave a history of elevated blood pressure since 1989 for 
which dietary restrictions were advised.  He said some of his 
records were lost in a flood.  The veteran was discharged in 
August 1991 and approximately fourteen months later was told 
he had hypertension.  In 1993, he was started on medication.  
The VA examiner noted that the veteran had an extensive 
cardiac evaluation in 1989 at which time he was clinically 
free of hypertension and heart disease.  There was also a 
normal stress test at a high workload and a normal 
echocardiogram that did not confirm left ventricular 
hypertrophy.  The veteran currently smoked five cigarettes a 
day.  Chest x-ray, EKG and an echocardiogram were performed.  
The final diagnosis was essential hypertension that, based on 
present data, began greater than one year after his discharge 
from the military.  It was also noted that the veteran 
developed evidence of concentric hypertrophy of the left 
ventricle secondary to his hypertension.

Pursuant to the Board's August 1998 remand, the VA physician 
who examined the veteran in September 1997 was asked to 
clarify his opinion regarding the onset of the veteran's 
hypertension and left ventricular hypertrophy.  In a 
September 1998 statement, the VA doctor said he reviewed 
findings of the September 1997 EKG that showed increased 
voltage.  However, increased voltage, alone, was not 
acceptable criteria for making an electrocardiographic 
diagnosis of left ventricular hypertrophy.  To make that 
diagnosis, one or more additional electrocardiographic 
criteria were required, such as delayed intraventricular 
conduction, left atrial enlargement, left axis deviation or 
specific abnormalities of the ST segment.  In the veteran's 
EKG, performed in 1992 (evidently January 1992), the 
physician observed that none of the additional required 
features were present.  Therefore, the VA doctor concluded 
that it was less likely than not that the left ventricular 
hypertrophy was present, and it was not related to his 
hypertension at that time.  According to the VA physician, it 
was more likely than not that the EKG pattern demonstrated in 
(January) 1992 was a normal variant on the basis of current 
clinical criteria. 

Analysis

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
hypertension in service, its incurrence in service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  While 
the disease need not be diagnosed within the presumptive 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree.  Id.

The veteran has contended that service connection should be 
granted for hypertension.  He asserts that he experienced 
nosebleeds and headaches that represented the initial onset 
of hypertension in service.  However, service medical records 
are entirely negative for a diagnosis of hypertension.  
Findings of a January 1992 VA examination did not include 
hypertension.  In fact, hypertension was not diagnosed until 
October 1992, nearly fourteen months after the veteran's 
discharge from active service.  Moreover, in September 1997, 
a VA examiner concluded that the veteran's essential 
hypertension began greater than one year after his service 
discharge and, in September 1998, that physician opined that 
it was less likely than not that left ventricular hypertrophy 
was present in January 1992 and more likely than not that the 
January 1992 EKG pattern demonstrated was a normal variant.  
Accordingly, as it has not been shown that the veteran's 
hypertension had it onset in service, or within one year of 
his discharge from service, service connection for 
hypertension must be denied.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
The evidence is not so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107.


ORDER

Service connection for hypertension is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

